Exhibit 12.1 GENERAL MARITIME CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (Amounts in thousands of dollars, except ratios) Nine Months Ended September 30, 2008 Fixed Charges Interest expense $ - Capitalized interest - Amortized loan fees - Fixed Charges - Earnings Pretax operating income - Fixed charges - Capitalized interest - Earnings - Ratio of Earnings to Fixed Charges 0.00 *As defined in Item 503(d) of Regulation S-K of the Securities Exchange Act of GENERAL MARITIME SUBSIDIARY CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (Amounts in thousands of dollars, except ratios) Nine Months Ended September 30, Year Ended December 31, 2008 2007 2006 2005 2004 2003 Fixed Charges Interest expense $ 20,658 $ 25,541 $ 4,165 $ 32,400 $ 38,831 $ 35,505 Capitalized interest 119 2,385 3,571 3,475 1,270 - Amortized loan fees 792 959 722 1,968 3,142 3,468 Fixed Charges 21,569 28,885 8,458 37,843 43,243 38,973 Earnings Pretax operating income 41,344 44,539 156,831 212,357 315,109 84,518 Fixed charges 21,569 28,885 8,458 37,843 43,243 38,973 Capitalized interest 119 2,385 3,571 3,475 1,270 - Earnings 62,794 71,039 161,718 246,725 357,082 123,491 Ratio of Earnings to Fixed Charges 2.91 2.46 19.12 6.52 8.26 3.17 *As defined in Item 503(d) of Regulation S-K of the Securities Exchange Act of
